Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.
 
Response to Amendment
The previous made claim Objections, 112 rejections have been WITHDRAWN in view of the amendments.

Response to Arguments
Applicant's arguments filed 2/22/2022 regarding 103 combination of claim 1 have been fully considered but they are not persuasive. The complete claim analysis can be found in the rejection below however regarding the amended limitation argued by applicant as not taught by the disclosed references is not persuasive. Particularly it is noted that Carton et al. US 6,643,112 teaches:
wherein the at least one semiconductor switch of the semiconductor switching device and the rely are configured as normally open switches (see col. 5, lines 15-22, provided below):
1) Closing (emphasis added) of the relay
(See FIGS. 1, 2a, 2b, 2c, 2d, 2e)
In an initial state before a point in time t0, the voltage Vc applied to the control input CD of the relay is in the low state and the relay is in the open state (read, normally open). In this open state of the relay, the contact 14 is open and the transistor 15 is off, and the potential at the conduction output 19 of the microcontroller 10 is in the low state (close to zero volts).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 9, 10, 11, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strobl et al. US 2015/0288331 in view of Carton et al. US 6,643,112.

Strobl teaches:
1, 13. A photovoltaic system/DC generator  (1), comprising: 
at least one photovoltaic string  (string associated with 8, FIG1), wherein the at least one photovoltaic string is 5formed by photovoltaic modules (“DC generator”)  (10) which are series-connected by a string line so as to generate a string voltage; 
a switching device (26, FIG3 of component 22 of FIG1) which is connected in series in the string line, in order to switch on and off the at least one photovoltaic string using the switching device; wherein the switching device comprises a hybrid switch including a mechanical switch (72, FIG3) 10and at least one semiconductor switching device (73a, 73b) connected in parallel to the mechanical switch and the semiconductor switching device including at least one semiconductor switch.

Strobl fails to explicitly to said mechanical switch comprising a relay. Carton teaches a system comprising a switching device comprising a relay and semiconductor switching device (ie transistor) in parallel with a relay (see FIG1). 
It would have bene obvious to one of ordinary skill in the art to provide said relay as taught by Carton into the system of Strobl OR replace said switch 26 of Strobl with said switch configuration 14, 15, FIG1 of Carton with the motivation of providing a known structure to realize said switch. 
	Strobl fails to explicitly teach a control device to control the hybrid switch, wherein the  control device closes the semiconductor switching device and then, after a time delay, closes the relay, when switching on the at least one photovoltaic string, and the control device opens the relay and then, after a time delay, opens the semiconductor switching device, when switching off the at least one photovoltaic string.
	Carton teaches a control device (36, FIG1)  to control the hybrid switch, wherein the  control device closes the semiconductor switching device (at time tc, FIG2e) and then, after a time delay (time delay of time difference dTR1 vs. dTC2+dT1, FIG2e), closes the relay (relay clsed at time t2, FIG2c), when switching on the at least one photovoltaic string, and the control device opens the relay (relay opened at t12, FIG3) and then, after a time delay (noting time delay of Dc2, FIG3e), opens the semiconductor switching device (noting time t15 corresponding to transistor 15 opening of FIG3e), when switching off the at least one photovoltaic string.
	It would have been obvious to provide said relay/transistor switch timing as taught by Carton into the system of Strobl with the motivation of providing arc and switch contact protection with the known switch timing of using said semiconductor transistor to break said 

Strobl fails to explicitly teach the type of switches used (ie normally “opened”/”closed”), wherein the at least one semiconductor switch of the semiconductor switching device and the rely are configured as normally open switches.
Carton teaches wherein the at least one semiconductor switch of the semiconductor switching device and the rely are configured as normally open switches (see col. 5, lines 15-22, provided below):
1) Closing (emphasis added) of the relay
(See FIGS. 1, 2a, 2b, 2c, 2d, 2e)
In an initial state before a point in time t0, the voltage Vc applied to the control input CD of the relay is in the low state and the relay is in the open state (read, normally open). In this open state of the relay, the contact 14 is open and the transistor 15 is off, and the potential at the conduction output 19 of the microcontroller 10 is in the low state (close to zero volts).

It would have been obvious to provide said normally open type switches as taught by Carton into the system of Strobl with the motivation of realizing the switch construction with known and available switch structure. 
	 
Strobl further teaches:
3. The photovoltaic system (1) of claim 1, wherein the semiconductor switch is a field effect transistor (see FIG3).  

Strobl/Carton fail to teach:

	However said limitation amounts to the optimum desired programing of the controller for said switching times. It would have been obvious to one having ordinary skill in the art at the time the invention was made to program said time delay as desired for optimum desired operation, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Strobl fails to teach:
9. The photovoltaic system of claim 1, wherein the switching device is adapted for a DC switching voltage of greater than or equal to 300 V, , a DC lead-through current of greater than or equal to 5 A; wherein the hybrid switch produces a power dissipation of less than or equal to 10 W, calculated on the basis of the rated current of the at least one photovoltaic string, when the semiconductor switching device and the relay are closed; wherein the semiconductor switching device is adapted for a DC switching voltage of greater than or equal to 300 V.
It is noted that above limitations appear to simply be directed to the rating/size and/or desired rating/system value of the system, as such, that would have been an obvious matter of design choice to size any and/or all of said above components to be rated as desired including the claimed rating above, since such a modification would have involved a mere change in size of a component and change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Strobl fails to teach:
10. (Currently Amended) The photovoltaic system of claim 3, wherein the are adapted 4for a drain-source voltage (VDs) of greater than or equal to 300 V; ' for a drain current (ID) of greater than or equal to 5 A.
It is noted that above limitations appear to simply be directed to the rating/size and/or desired rating/system value of the system, as such, that would have been an obvious matter of design choice to size any and/or all of said above components to be rated as desired including the claimed rating above, since such a modification would have involved a mere change in size of a component and change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
	And/or, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the desired rating values of any and/or all of said above components are respective rating values, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Strobl fails to teach:

It is noted that above limitations appear to simply be directed to the rating/size and/or desired rating/system value of the system, as such, that would have been an obvious matter of design choice to size any and/or all of said above components to be rated as desired including the claimed rating above, since such a modification would have involved a mere change in size of a component and change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
	And/or, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the desired rating values of any and/or all of said above components are respective rating values, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Strobl fails to teach:
12. The photovoltaic system of claim 9, wherein the relay is adapted for at lease one of the DC lead-through current greater than or equal to 5A or a DC switching current of less than or equal to 8A wherein the relay has a maximum AC switching voltage of less than or equal to 800V. 
It is noted that above limitations appear to simply be directed to the rating/size and/or desired rating/system value of the system, as such, that would have been an obvious matter of In re Rose, 105 USPQ 237 (CCPA 1955).
	And/or, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the desired rating values of any and/or all of said above components are respective rating values, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 2, 4, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strobl et al. US 2015/0288331 in view of Carton et al. US 6,643,112 and Bremicker et al. US 2009/0097172 .

Strobl teaches:
2. The photovoltaic system (1) of claim 1, wherein the hybrid switch defines a closed state and an open state (ie the operation of a switch, see switch of FIG3), and in the 15closed state transfers photovoltaically generated current from the at least one photovoltaic string to a current collector (ie bus and/or inverter, FIG1) , and in the open state interrupts the transfer of photovoltaically generated current from the at least one photovoltaic string (ie the operation of an open switch, FIG3)

Bremicker teaches a control device (5 and/or manual switch-off command means, see claim 7 and para. 45) which is configured to open the hybrid switch in a user-controlled manner in response to a user input.  
It would have been obvious to one of ordinary skill in the art to provide said manual switch means with said control device as taught by Bremicker into the system of Strobl with the motivation of providing known and desirable means for added safety and manual capability. 

Strobl further teaches:
4. The photovoltaic system of claim 2, 25wherein the hybrid switch (S1) is adapted to interrupt the current flow in both directions in its open state (note that any open/close switch thereby is “adapted to” block current in both direction in at least that path in which the one parallel path is open, see FIG3).  

Strobl teaches:
14. A method of using a switching device comprising a hybrid switch including a mechanical switch and semiconductor switching device (73a, FIG3) connected in parallel to the mechanical switch (72, FIG3) for switching on and off at least part of a DC generator (PV of PV module, 10) which comprises at least one string  (string associated with 8, FIG1), and also comprises the switching device (26, FIG3 of component 22 of FIG1) connected in  series in a 

 Strobl fails to explicitly to said mechanical switch comprising a relay. 
Carton teaches a system comprising a switching device comprising a relay and semiconductor switching device (ie transistor) in parallel with a relay (see FIG1). 
It would have bene obvious to one of ordinary skill in the art to provide said relay as taught by Carton into the system of Strobl OR replace said switch 26 of Strobl with said switch configuration 14, 15, FIG1 of Carton with the motivation of providing a known structure to realize said switch. 

Strobl fails to explicitly teach the type of switches used (ie normally “opened”/”closed”), wherein the at least one semiconductor switch of the semiconductor switching device and the rely are configured as normally open switches.
Carton teaches wherein the at least one semiconductor switch of the semiconductor switching device and the rely are configured as normally open switches (see col. 5, lines 15-22, provided below):
1) Closing (emphasis added) of the relay
(See FIGS. 1, 2a, 2b, 2c, 2d, 2e)
In an initial state before a point in time t0, the voltage Vc applied to the control input CD of the relay is in the low state and the relay is in the open state (read, normally open). In this open state of the relay, the contact 14 is open and the transistor 15 is off, and the potential at the conduction output 19 of the microcontroller 10 is in the low state (close to zero volts).



	Strobl fails to teach user-controlled triggering of the switching device by a trigger signal in order to disconnect the at least one  string from a current collector; and user-controlled triggering of the switching device by another trigger signal in order to reconnect the at least one  string to the current collector.
Bremicker teaches user-controlled triggering of the switching device by a trigger signal (read on by said off manual signal, see claim 7 and para. 45) in order to disconnect the at least one  string from a current collector; and user-controlled triggering of the switching device by another trigger signal in order to reconnect the at least one  string to the current collector.
It would have been obvious to one of ordinary skill in the art to provide said manual switch means with said control device as taught by Bremicker into the system of Strobl with the motivation of providing known and desirable means for added safety and manual capability. 

Strobl teaches:
15. A method of using a switching device comprising a hybrid switch including a mechanical switch and semiconductor switching device (73a, FIG3) connected in parallel to the mechanical switch (72, FIG3) for switching on and off at least part of a DC generator (PV of PV module, 10) which comprises at least one string  (string associated with 8, FIG1), and also comprises the switching device (26, FIG3 of component 22 of FIG1) connected in  series in a string line in order to switch on and off at least one string using the switching device, wherein 
Triggering of one of the switching devices by a trigger in order to individually control the hybrid switch and corresponding string (see spec. para. 45).

 Strobl fails to explicitly to said mechanical switch comprising a relay. 
Carton teaches a system comprising a switching device comprising a relay and semiconductor switching device (ie transistor) in parallel with a relay (see FIG1). 
It would have bene obvious to one of ordinary skill in the art to provide said relay as taught by Carton into the system of Strobl OR replace said switch 26 of Strobl with said switch configuration 14, 15, FIG1 of Carton with the motivation of providing a known structure to realize said switch. 

Strobl fails to explicitly teach the type of switches used (ie normally “opened”/”closed”), wherein the at least one semiconductor switch of the semiconductor switching device and the rely are configured as normally open switches.
Carton teaches wherein the at least one semiconductor switch of the semiconductor switching device and the rely are configured as normally open switches (see col. 5, lines 15-22, provided below):
1) Closing (emphasis added) of the relay
(See FIGS. 1, 2a, 2b, 2c, 2d, 2e)
In an initial state before a point in time t0, the voltage Vc applied to the control input CD of the relay is in the low state and the relay is in the open state (read, normally open). In this open state of the relay, the contact 14 is open and the transistor 15 is off, and the potential at the conduction output 19 of the microcontroller 10 is in the low state (close to zero volts).



	Strobl fails to teach said individual triggering compromising user-controlled triggering of the switching device by a trigger signal in order to disconnect the at least one  string from a current collector; and user-controlled triggering of the switching device by another trigger signal in order to reconnect the at least one  string to the current collector.
Bremicker teaches user-controlled triggering of the switching device by a trigger signal (read on by said off manual signal, see claim 7 and para. 45) in order to disconnect a string from a current collector; and user-controlled triggering of the switching device by another trigger signal in order to reconnect a string to the current collector.
It would have been obvious to one of ordinary skill in the art to provide said manual switch means with said control device as taught by Bremicker into the system of Strobl with the motivation of providing known and desirable means for added safety and manual capability. 

Claims 5, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strobl et al. US 2015/0288331 in view of Carton et al. US 6,643,112 and Dunn et al. US 2012/0053867.

Strobl/Carton fail to explicitly teach:
5, 21. The photovoltaic system (1) of claim 3, wherein the hybrid switch (S1) comprises a parallel circuit of the relay (54) and two 30back-to-back connected semiconductor switches.

	It would have been obvious to one of ordinary skill in the art to provide said known switch structure as taught by Dunn in to the system to realize said switch and/or provide a known equivalent. 

Allowable Subject Matter
Claims 8, 16-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	
	

	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836